586 N.W.2d 584 (1998)
In re Petition for DISCIPLINARY ACTION AGAINST Victor P. SEILER, an Attorney at Law of the State of Minnesota.
No. C3-96-2033.
Supreme Court of Minnesota.
December 14, 1998.

ORDER
Upon the request of the Director of Lawyers Professional Responsibility for an order dismissing the pending petition for revocation of probation and for further disciplinary action in this matter without costs,
IT IS HEREBY ORDERED that the petition for revocation of probation and for further disciplinary action against Victor P. Seiler is hereby dismissed without costs.
BY THE COURT:
/s/ Alan C. Page
Associate Justice